Citation Nr: 1709571	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the appellant's character of discharge is a bar to Department of Veterans Affairs (VA) compensation benefits, exclusive of health care under 38 U.S.C.A. Chapter 17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The appellant served on active duty under conditions other than honorable from March 1972 to March 1973.  His discharge was effectuated under Chapter 10, Army Regulation 635-200, SPN 246.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative determination by the VA Regional Office (RO) in Reno, Nevada, denying a claim to reopen a claim for entitlement to service connection for a low back disorder on the basis that the character of his discharge from military service was such as to render him ineligible for VA compensation. 

Pursuant to his request, the appellant was afforded a hearing before a Decision Review Officer in June 2011, and a member of the Board, the undersigned Veterans Law Judge (VLJ), in March 2012.  Transcripts of both proceedings are of record. 

Notice is taken that the appellant petitioned the Board, in February 2014, to advance his case on its docket.  That request was ultimately denied by the Board in April 2014.

The Board remanded this case for further development in May 2014.  It has since been returned to the Board for appellate review.

The Board notes that in February 19, 2014 correspondence, the appellant indicated that he wanted his character of discharge upgraded in part to be able to go to the VA hospital and see a doctor about his back.  The issue of entitlement to service connection for a low back disability for treatment purposes only under chapter 17 is reasonably found to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The appellant had one period of active service in the Army from March 1972 to March 1973, when he was discharged under condition other than honorable.

2.  During his service from March 1972 to March 1973, the appellant was absent without leave (AWOL) from January 20, 1973 to January 21, 1973, January 24, 1973 to January 31, 1973, and from February 1, 1973 to February 19, 1973, a total of 29 days.

3.  The appellant accepted a discharge under other than honorable conditions in lieu of trial by special court-martial, for charges of three periods of AWOL, feigning a back injury to avoid service as an enlisted person, and for breaking restrictions.

4.  The appellant was discharged under conditions specified in VAR 1012(D)(4) for willful and persistent misconduct. 

5.  The evidence does not support a finding that the appellant was insane at the times he went AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to eligibility for VA compensation benefits based on that period of service.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

Although complete notice was not provided to the appellant prior to the January 2011 administrative decision, the August 2011 Statement of the Case included a full explanation of what is required for "veteran" status for VA service connection purposes, and enumerated the various statutory and regulatory bars to the payment of benefits.  Subsequent readjudication of the issue in the March 2016 Supplemental Statement of the Case is found to cure any error in timing of the notice, and thus, the appellant suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).

In addition, the Board finds that VA has adequately complied with any duty to assist the appellant in attempting to substantiate his claim.  The claims file includes statements in support of the appellant's claim, his service treatment records (STRs), and his service personnel records.  Pursuant to the Board's May 2014 remand instructions, Fort Hood Army medical center records, the report of the appellant's arrest for marijuana possession with notation of the disposition of the charges, and Army Discharge Review Board documents pertaining to the appellant's requests for an upgrade of his other than honorable discharge have been obtained and associated with the claims file.  As will be discussed in greater detail below, no further evidence is necessary prior to adjudicating the appellant's claim.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2014).  Relevant to the present case, the provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of an acceptance of an undesirable discharge to escape trial by general court-martial, and a discharge because of willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct), though a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, are considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(1) & (4).

A discharge or release from service is not a bar to the payment of benefits if it was found that the person was insane at the time of committing the offense causing such discharge. 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354 .

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct. Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant's discharge from his only period of service is characterized as under other than honorable conditions.  During this time, the appellant was absent without leave (AWOL) from January 20, 1973 to January 21, 1973, January 24, 1973 to January 31, 1973, and from February 1, 1973 to February 19, 1973, a total of 29 days.  At the time of his discharge, the appellant was charged with the following violations of the Uniform Code of Military Justice: Article 86 for the aforementioned periods of AWOL; Article 115 for feigning an injured back for the purpose of avoiding service; and Article 134 for breaking restriction by leaving the limits of his Company while under restriction.  The appellant's commander and lieutenant commander were consulted and both recommended trial by Special Court-Martial.  In a March 1973 memo, the appellant's CPT Infantry Commander stated that the appellant had been a constant disciplinary problem since his assignment to the unit in October 1972.  The appellant was noted to constantly complain of back pains and walk in a bent over position, but that consultation with an orthopedic surgeon showed that he had no physical medical problem and was feigning his condition.  He was noted to have been observed walking in an upright position and had shown no response to counseling, and refused to do even the smallest detail assigned to him.  He was also noted to have departed AWOL three times and was dropped from the Company Rolls.  The commander recommended separation under Chapter 10, AR 635-2000, and noted the appellant's conduct and efficiency were both unsatisfactory.   

The appellant submitted a Request for Discharge for the Good of the Service, under the provisions of Chapter 10, AR 635-200, discharge in lieu of trial by court-martial.  The March 1973 request for discharge indicates that the appellant was advised by counsel in this matter.  A March 1973 document entitled "Action by Officer Exercising General Court-Martial Jurisdiction" specifies that the discharge under the provisions of Chapter 10, AR 635-200 was approved with reduction in grade and further indicated that an undesirable discharge certificate would be issued.  

The appellant has several times applied for an upgraded character of discharge to the Army Discharge Review Board and Board for the Correction of Military Records, and each time has been denied.  

In April 1981, the Army Discharge Review Board (ADRB) voted unanimously to deny the appellant's request, finding that the discharge was proper and equitable in light of the charges brought against him and the ADRB's inability to find anything in the file or in the appellant's appeal to mitigate or extenuate his misconduct.  The ADRB concluded that the service was accurately characterized by command.

In a September 1989 decision, the Army Board for Correction of Military Records (ABCMR) again denied the appellant's request for an upgrade of his discharge.  He contended that he injured his back while in the service and under written doctor's orders, was unable to perform duties which his executive officer demanded of him.  He stated that he was constantly receiving unfair treatment and was forced to accept the discharge.  The ABCMR determined that the appellant had not filed the application within the relevant time limits and that it would not be in the interest of justice to excuse the failure to timely file.  In the notice letter sent to the appellant, the ABCMR explained that had they found the case meritorious or that error or injustice existed, it would have excused the failure to timely file.

The appellant requested reconsideration of his earlier request to the ABCMR to upgrade his undesirable discharge, in effect contending that he was wrongfully discharged.  He alleged that racial discrimination was a factor in his undesirable discharge and contended that he was told that his discharge would be upgraded automatically within 90 days after his discharge.  ABCMR found that there was no evidence to support the appellant's assertion that his discharge was based on discrimination, there is no evidence the Army ever had a policy of automatically upgrading discharges, and that based on the applicant's record of indiscipline, his quality of service did not meet the standards of acceptable conduct and performance of duty for Army personnel, did not meet the standards of satisfactory service, and therefore did not warrant an honorable or general discharge.  The ABCMR denied the appellant's application to reverse its previous decision denying the appellant's application for an upgraded discharge.

At hearings before the DRO and the Board in June 2011 and March 2012 respectively, the appellant essentially asserted that he was disciplined because he hurt his back and was limited in what he could do, and was disciplined for not taking orders because he did not want to go in the field due to his profile and doctor's statement that led him to believe he would not be able to do anything and "not be any good".  At the DRO hearing, the appellant described going home on leave after army people were not listening to him about his back, and deciding he was not going to go back, so went AWOL.  When he decided to return, he was put on restriction for 15 days.  During this time, his friends wanted him to drive them out to a burger place, which he did.  He asserted that he did not know they went to buy marijuana, and that when pulled over by a police officer, they threw their bags of drugs out of their window over to his side, so he was arrested and taken to jail overnight, making him late for his check-in, but that he was released in the morning when the charges were dropped.  He further described having a court appointed lawyer when dealing with the court-martial charges, who led him to believe he would get a dishonorable discharge which would be automatically upgraded 90 days after his separation from service.

After a cumulative review of the entire record, the Board has determined that no statutory bars apply in this case.  Although the appellant went AWOL on three occasions, evidence of record showed he was AWOL for less than 180 continuous days.  38 C.F.R. § 3.12(c).  However, the Board finds that the application of a regulatory bar is warranted for a release from service under dishonorable conditions under 38 C.F.R. § 3.12(d), as the appellant specifically accepted an undesirable discharge to escape trial by court-martial for charges involving persistent and willful misconduct.

Initially, the Board notes that while the appellant's military records clearly show that he accepted an undesirable discharge to escape trial by court-martial, the charge and referral sheet indicate that the appellant faced trial by special, rather than general, court-martial. Therefore, the evidence of record is insufficient to conclude that the appellant was discharged under dishonorable conditions as a result of accepting an undesirable discharge to escape trial by general court-martial.  See 38 C.F.R. § 3.12(d)(1).

As reflected in his DD Form 214 (Report of Transfer or Discharge), the appellant was discharged in March 1973 under "other than honorable" conditions and was issued a DD Form 258A (Undesirable Discharge Certificate).  The appellant's requests to the Army Discharge Review Board and Army Board of Corrections for Military Records for upgrade of his discharge were all denied, on the basis that there was no evidence from the appellant's service department or service treatment records to mitigate his misconduct, or to otherwise indicate that the appellant's commanders had mischaracterized his service.  The appellant has argued that he in fact suffered from a back disorder and contended that the statements by his unit commander and sergeants describing him as playing football while on profile, and walking upright until confronted then returning to a stooped position were false.  Even if taken at face value, however, while the appellant's statements would address the charge of malingering, they would not mitigate his repeated periods of AWOL and breaking of restriction.  Additionally, the Board acknowledges that the appellant has asserted that racial discrimination played a role in the characterization of his discharge, noting that there were only four or five black servicemen in his platoon and describing an instance when he overheard a phone conversation by his captain giving the appellant the "feeling he did not like [his] color and that was an issue."  At the Board hearing, he described feeling discriminated against because he was put in the brig and had to go to multiple people to try to get his back problem taken care of.  The Board finds, however, that the appellants service treatment records make note of the appellant's described low back pain, but indicate that there was no objective disorder found on testing.  The appellant was additionally confined to the brig after returning from his third instance of AWOL, as charges were being brought against him for a special court-martial.  There is no persuasive evidence that would lead the Board to conclude that such action was outside of the norm or the result of racial discrimination.

A preponderance of the evidence is also found to weigh against the appellant's contention that he was told that the dishonorable discharge he was accepting to avoid court-martial would be automatically upgraded 90 days after discharge.  The record contains the appellant's March 1973 Request for Discharge for the Good of the Service, under the provisions of Chapter 10, AR 635-200, discharge in lieu of trial by court-martial.  The March 1973 request for discharge indicates that the appellant was advised by counsel that if accepted, he might be discharged under other than honorable conditions and furnished an Undesirable Discharge Certificate, depriving him of many or all benefits from the Army or Veterans Administration.  Additionally, in the December 2002 Memorandum of Consideration, the ABCMR also found that there was no evidence that the Army ever had a policy of automatically upgrading discharges characterized as dishonorable in such a manner.

The record does not reflect, and the appellant has not asserted, that he was insane at the time of committing any offense leading to his discharge.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354(a).  Rather, he was found to be medically sound for separation from service, and while his March 1973 separation report of medical history includes his report of suffering from frequent trouble sleeping and depression or excess worry, his psychiatric state was found to be normal on clinical evaluation.  As noted above, in order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  The evidence of record is not found to support such a finding.

The appellant's service records are completely negative for any suggestion of insanity.  The records do not show that the appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  In general, the evidence shows that the appellant has stated that the experienced considerable low back pain and nervousness and irritation due to his military superiors ignoring his complaints and requiring him to perform duties beyond what his doctor had advised.  The probative evidence does not show that the appellant did not know what he was doing was wrong when he went AWOL on several occasions and broke restriction.  The Board finds that the preponderance of the evidence is against a finding that the appellant was insane at the time of the offenses committed or at the time of his discharge.

In summation, a preponderance of the evidence supports a finding that the appellant's discharge from service in March 1973 was because of willful and persistent misconduct, for which he requested a discharge for the good of the service rather than face special court-martial, and is thus considered to have been issued under dishonorable conditions; he was furnished with an Undesirable Discharge Certificate upon discharge from service.  Prior to his discharge, the appellant was facing charges of three periods of AWOL, breaking restrictions, and malingering, and his unit commander rated both his conduct and efficiency as unsatisfactory.  The appellant's petitions for an upgraded discharge made to the Army Discharge Review Board and Army Board of Corrections of Military Records were all denied.  In December 2002, ABCMR determined that based on his record of indiscipline, the appellant's service was not satisfactory and did not meet the criteria for a general discharge.  In July 2014, the ABCMR responded to an inquiry regarding any discharge upgrade information, indicating that the appellant was advised in September 2011 that his request for reconsideration for an upgrade of his other than honorable discharge was not timely as to the December 2002 decision, and that ABCMR would not consider any further requests for reconsideration of that matter.  

The Board acknowledges the appellant's continuing disagreement with the character of his discharge, as well as his claim for VA compensation benefits.  However, the Board is bound by the laws and regulations enacted by the Congress of the United States.  Here, the character of the appellant's discharge is a bar to entitlement to VA compensation benefits, including service connection, at this time.  Any disagreement the appellant may have with the determination by the ABCMR as to his discharge classification would need to be raised with the court of appropriate jurisdiction.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Accordingly, the character of the appellant's discharge from active service constitutes a regulatory bar to the award of VA compensation benefits, and his appeal must be denied.  


ORDER

As the character of the appellant's discharge for his period of service from March 1972 to March 1973 is a bar to VA compensation benefits; the appeal is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


